Case 1:19-cv-00852-AJT-IDD Document 15 Filed 07/23/19 Page 1 of 1 PageID# 248


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


LABMD,INC.

                       Plaintiff,

V.                                               Civil Action No. 1:19-cv-852(AJT/IDD)

THE PRIVACY INSTITUTE, et al.

                       Defendants.



                                            ORDER


       This MATTER is before the Court on the Defendants Reed Smith, LLP's and Jarrod D.

Shaw's Motion for Setting of a Time to Respond to Complaint [Dkt. No. 8]. This matter can be

resolved without oral argument, as such argument would not aid the decisional process. In

consideration of the Motion and the Opposition, it is hereby

       ORDERED that the Motion is DENIED without prejudice as premature. The Court

will not set a deadline in which Defendants may respond to the Complaint prior to service of

process.


       The Clerk is directed to forward copies of this Order to all counsel of record.

       ENTERED this          day of July 2019.

                                                                     /s/
                                                     Ivan D. Davis
                                                     United States Magistrate Judge
Alexandria, Virginia
